DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 59, 66, 68-87, and 107-114 are allowed.

The following is an examiner’s statement of reasons for allowance:


Walter fails to expressly disclose a cover arranged above the first optically effective structure and an optoelectronic component comprising: an optoelectronic semiconductor chip configured to emit electromagnetic radiation, and the optically effective element according to wherein the optically effective element is arranged such that electromagnetic radiation emitted by the optoelectronic semiconductor chip passes through the optically effective element and the outer openings of the outer dielectric layer each extend from a top side of the outer dielectric layer as far as the underside of the outer dielectric layer through the outer dielectric layer.
In a related endeavor, De Smet teaches a cover (3) arranged above the first optically effective structure (4 and 7).
Walter in view of De Smet fail to expressly disclose an optoelectronic component comprising: an optoelectronic semiconductor chip configured to emit electromagnetic radiation, and the optically effective element according to wherein the optically effective element is arranged such that electromagnetic radiation emitted by the optoelectronic semiconductor chip passes through the optically effective element.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention taught by Walter in view of De Smet with the chip taught by Doany, for the purpose of better controlling the optical element.
Walter in view of De Smet and further in view of Doany fail to expressly disclose wherein the outer openings of the outer dielectric layer each extend from a top side of the outer dielectric layer as far as the underside of the outer dielectric layer through the outer dielectric layer.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/24/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 59-87, 104-106 and 108-114, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872